ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims
Claim 33, line 13, “the supply voltage” has been amended to --the supply voltage.--.

Reasons for the Above Changes
The above changes to the claims were necessary to overcome 112 issues.

Allowable Subject Matter
Claims 1-5, 8-10, 12-23, and 32-38 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “commence timing a time period on detection of a feature of the input signal, wherein a duration of the time period is based on the digital output signal; and output a timer output signal at the end of the time period; and logic circuitry configured to receive the input signal and the timer output signal and to generate a modified input signal for the PWM circuitry based on the input signal and the timer output signal” in addition to other limitations recited therein.

Claims 2-5, 12, 13, and 20-23 are allowed by virtue of their dependency from claim 1.

Claim 8 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “wherein the waveform generator circuitry is configured such that a rate of increase of the voltage is inversely proportional to the magnitude of the supply voltage” in addition to other limitations recited therein.

Claim 9 is allowed by virtue of its dependency from claim 8.

Claim 10 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “waveform generator circuitry comprises: a capacitor; voltage-to-current converter circuitry configured to generate a first current based on the supply voltage; current generator circuitry configured to generate a constant current for charging the capacitor; and current mirror circuitry; and a current control transistor, wherein the current mirror circuitry is configured to mirror the first current to a control terminal of the current control transistor, such that the current control transistor controls a portion of the constant current that is diverted away from the capacitor” in addition to other limitations recited therein.

Claim 14 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “wherein the monitoring circuitry comprises: voltage controlled oscillator (VCO) circuitry configured to generate a an oscillating output signal having a frequency that is based on the supply voltage; counter circuitry configured to: receive the input signal and the oscillating output signal; commence a count of cycles of the oscillating signal on detection of a feature of the input signal; and output a counter output signal when the count reaches a count value that represents a magnitude of the supply voltage; and logic circuitry configured to receive the input signal and the counter output signal and to generate a modified input signal for the PWM circuitry based on the input signal and the counter output signal” in addition to other limitations recited therein.

Claims 15 and 16 are allowed by virtue of their dependency from claim 14.

Claim 17 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “wherein the monitoring circuitry comprises: first waveform generator circuitry configured to generate a first voltage having an amplitude that changes over time based on a first fixed reference voltage; second waveform generator circuitry configured to generate a second voltage having an amplitude that changes over time based on a magnitude of the supply voltage; first comparator circuitry configured to compare the first voltage to a second reference voltage and to output a first comparison signal when the first voltage reaches the second reference voltage; second comparator circuitry configured to compare the second voltage to the second reference voltage and to output a second comparison signal when the second voltage reaches the second reference voltage; and logic circuitry configured to receive the first and second comparison signals and to generate a modified input signal for the PWM circuitry based on the first and second comparison signals” in addition to other limitations recited therein.

Claim 18 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “wherein the monitoring circuitry comprises: first timer circuitry configured to: receive the input signal and a reference signal; commence timing a first time period on detection of a feature of the input signal, wherein a duration of the time period is based on the reference signal; and output a first timer output signal at the end of the first time period; analogue-to-digital converter (ADC) circuitry configured to generate a digital output signal based on the supply voltage; second timer circuitry having a first input configured to receive an inverted version of the input signal and a second input coupled to an output of the ADC circuitry, the second timer circuitry configured to: commence timing a second time period on detection of signal feature of the inverted input signal, wherein a duration of the second time period is based on the digital output signal; and output a second timer output signal at the end of the second time period; and logic circuitry configured to receive the first and second timer output signals and to generate a modified input signal for the PWM circuitry based on the first and second timer output signals” in addition to other limitations recited therein.

Claim 19 is allowed because the prior art of record fails to disclose or suggest circuitry including the limitation “wherein the monitoring circuitry comprises: first voltage controlled oscillator (VCO) circuitry configured to generate a first oscillating output signal having a frequency that is based on a reference voltage; second voltage controlled oscillator (VCO) circuitry configured to generate a second oscillating output signal having a frequency that is based on the supply voltage; first counter circuitry configured to: receive the input signal and the first oscillating output signal; commence a count of cycles of the first oscillating signal on detection of a feature of the input signal; and output a first counter output signal when the count reaches a reference count value; second counter circuitry configured to: receive an inverted version of the input signal and the second oscillating output signal; commence a count of cycles of the first oscillating signal on detection of signal feature of the inverted version of the input signal; and output a second counter output signal when the count reaches the reference count value; and logic circuitry configured to receive the first and second counter outputs signal and to generate a modified input signal for the PWM circuitry based on the first and second counter output signals” in addition to other limitations recited therein.

Claim 32 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “commence timing a time period on detection of a feature of the input signal. wherein a duration of the time period is based on the digital output signal; and output a timer output signal at the end of the time period; and logic circuitry configured to receive the input signal and the timer output signal and to generate a modified input signal for the PWM circuitry based on the input signal and the timer output signal” in addition to other limitations recited therein.

Claim 33, as amended, is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “wherein the waveform generator circuitry is configured such that a rate of increase of the voltage is inversely proportional to the magnitude of the supply voltage” in addition to other limitations recited therein.

Claim 34 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “wherein the waveform generator circuitry comprises: a capacitor; voltage-to-current converter circuitry configured to generate a first current based on the supply voltage; current generator circuitry configured to generate a constant current for charging the capacitor; current mirror circuitry; and a current control transistor, wherein the current mirror circuitry is configured to mirror the first current to a control terminal of the current control transistor, such that the current control transistor controls a portion of the constant current that is diverted away from the capacitor” in addition to other limitations recited therein.

Claim 35 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “counter circuitry configured to: receive the input signal and the oscillating output signal; commence a count of cycles of the oscillating signal on detection of a feature of the input signal; and output a counter output signal when the count reaches a count value that represents a magnitude of the supply voltage; and logic circuitry configured to receive the input signal and the counter output signal and to generate a modified input signal for the PWM circuitry based on the input signal and the counter output signal” in addition to other limitations recited therein.

Claim 36 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “second comparator circuitry configured to compare the second voltage to the second reference voltage and to output a second comparison signal when the second voltage reaches the second reference voltage; and logic circuitry configured to receive the first and second comparison signals and to generate a modified input signal for the PWM circuitry based on the first and second comparison signals” in addition to other limitations recited therein.

Claim 37 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “second timer circuitry having a first input configured to receive an inverted version of the input signal and a second input coupled to an output of the ADC circuitry, the second timer circuitry configured to: commence timing a second time period on detection of signal feature of the inverted input signal, wherein a duration of the second time period is based on the digital output signal; and output a second timer output signal at the end of the second time period; and logic circuitry configured to receive the first and second timer output signals and to generate a modified input signal for the PWM circuitry based on the first and second timer output signals” in addition to other limitations recited therein.

Claim 38 is allowed because the prior art of record fails to disclose or suggest monitoring circuitry including the limitation “output a first counter output signal when the count reaches a reference count value; second counter circuitry configured to: receive an inverted version of the input signal and the second oscillating output signal; commence a count of cycles of the first oscillating signal on detection of signal feature of the inverted version of the input signal; and output a second counter output signal when the count reaches the reference count value; and logic circuitry configured to receive the first and second counter outputs signal and to generate a modified input signal for the PWM circuitry based on the first and second counter output signals” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842